Citation Nr: 1750357	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  15-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected rhinitis.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected rhinitis.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985, January 1991 to March 1991, and September 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case has been before the Board several times, and its history has been summarized in previous Board decisions.  More recently, in December 2016, the Board remanded the issues on appeal.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the December 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An acquired psychiatric disorder, other than PTSD, diagnosed many years after service, did not manifest in service, and is not otherwise related to service, and was not caused or made worse by service-connected disability. 

2.  The Veteran's sleep apnea did not have onset during and was not caused by active service and was not caused or made worse by service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, other than PTSD have not all been bet.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
2.  The criteria for service connection for sleep apnea have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in November 2012 and January 2013. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant examinations as discussed in further on in the decision. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of these claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

A.  An Acquired Psychiatric Disability Other than PTSD

By way of background, in an April 2010 decision, after reopening the claim, the Board denied the Veteran's claim for service connection for PTSD based on a finding that the objective evidence of record did not reasonably support a finding that the Veteran engaged in combat with the enemy as defined by VAOPGCPREC 12-99 (Oct. 18, 1999).  In making this determination, as for psychiatric disability other than PTSD, the Board denied service connection for such based on a finding that the record did not contain any competent opinions linking bipolar disorder or any other of the claimed non-PTSD mental disorders to the Veteran's military service. 

Thereafter, in a February 2016 decision, the Board denied reopening a claim for service connection for PTSD, and reopened and remanded the claim for an acquired psychiatric disorder other than PTSD.  As discussed in the February 2016 Board decision, the evidence added to the record since the April 2010 final Board decision includes a statement received in October 2012 from an individual who reported that he knew the Veteran before his served in Operation Desert Storm and had noticed that since such service, the Veteran displayed behavioral changes, anxiety, depression, mood swing, and nightmare that were difficult for him to talk about.  Also received in November 2012 was a statement from the Veteran reporting a stressor of witnessing a helicopter crash while serving on the U.S.S. New Orleans.  

With respect to the matter of entitlement to service connection for a psychiatric disorder other than PTSD, the evidence before the Board at the time of the April 2010 decision included the service treatment records, to include a December 1983 treatment record in which the Veteran complained of difficulty sleeping and expressed concern over his new job and his parents' divorce and remarriages.  It was recommended that he receive counseling from his medical officer or a chaplain.  In January 1984 the Veteran complained of a lack of sleep, nervousness, and diarrhea.  It was noted that he appeared to be very nervous.  The service treatment records do not contain further complaints, treatment, or diagnoses related to any mental disorders.  Thereafter, a May 1994 VA treatment record indicates the Veteran presented with complaints of difficulty falling asleep and snoring loudly.  He was diagnosed with anxiety and insomnia.  He refused a consult to mental health.

In October 2012 the Veteran submitted an application to reopen the claim and was afforded a VA psychiatric examination in February 2013, which resulted in diagnoses to include obsessive compulsive disorder and bipolar disorder.  

With the above criteria in mind, the procedural history and relevant evidence will be summarized.  In view of the evidence of record, the Board finds that the preponderance of the evidence is against granting service connection for an acquired psychiatric disorder other than PTSD on a direct or secondary basis.  In this regard, there is evidence in favor of the claim and also evidence against the claim.  Here, the more probative medical evidence reflects that the Veteran's current psychiatric disorders are not related to military service.  

During the period on appeal, VA treatment records indicate continuing VA outpatient treatment for psychiatric problems to include medication management, voluntary psychotherapy, drug rehabilitation program, and several diagnoses to include bipolar disorder, cocaine use disorder, alcohol dependence, polysubstance abuse, and obsessive compulsive personality disorder.  Medical records also include the notes of practitioner's that diagnosed malingering.  These treatment records do not relate these conditions to military service in any way.  

Finally, the evidence added to the record in connection with the petition to reopen includes a November 2013 statement by a private mental health professional that included an opinion that the Veteran's bipolar disorder and anxiety disorder were "more likely than not aggravated by the pain and discomfort resulting from his service connected chronic sinusitis as well as the traumatic events he was exposed to while in military service."  Notably, the Veteran's service-connected disability is not currently sinusitis but rather rhinitis.

An August 1994 VA treatment record shows the Veteran was diagnosed with depression related to an inability to discuss war experiences with others.  He was prescribed Prozac, and there was an improvement in his symptoms at treatment the following month.  In November 1994 his diagnosis was major depression, in full remission, and "rule out" bipolar disorder II.  It was noted at February 1995 treatment that he had polysubstance abuse.  In May 1995 the Veteran was noted to have probable bipolar disorder, II, hypomanic, in partial remission, and polysubstance abuse, in partial remission.

The Veteran wrote in an April 1997 statement that symptoms of insomnia, depression, and general tiredness had affected his career and personal life.  He was extremely nervous but felt guilty if he complained, which led to more stress.  He wrote that, during his service in the Gulf War, enemy mines had struck his ship, and that he had assisted in moving all of the flammable supplies to a lower deck.  The Veteran's mother wrote in July 2007 that the Veteran was an adjusted, happy person before going to the Gulf, and that when he came back he had increased insomnia, nervousness, depression, and a lack of interest in anything.

In March 1998 the Veteran had a VA examination for PTSD.  The examiner noted that the Veteran's service treatment records from July 1981 to July 1985 show no psychiatric involvement or treatment, and no family involvement that could have psychiatric consequences.  At the examination the Veteran tried to deny any drinking problems but admitted that he had been arrested twice for DWI.  On examination he had rapid speech characterized by volubility, and had rapid associations.  The Veteran said that when he felt high he felt overconfident and had great plans, including how to get rich.  When he was depressed symptoms included a loss of enthusiasm, brooding, a lack of interest in sex, and thoughts of suicide.  The examiner felt that the Veteran had mild bipolar disorder, perhaps on the increase, but he could not connect it to service "with any measurements."  

At September 2002 VA treatment for polysubstance abuse, the Veteran was diagnosed with cocaine dependence, alcohol dependence, polysubstance abuse, and obsessive compulsive personality disorder.  In October 2002 he was to begin taking Zoloft to help with nightmares and hypervigilance.  

In January 2003 the Veteran was admitted to a VA facility due to suicidal ideation.  He reported having felt depressed and lonely, and it was noted that he had recently been divorced and had gone on a cocaine binge.  He endorsed a low energy level and lack of motivation, but there was no clear evidence of anhedonia.  It was noted that there was no evidence by history for a mood disorder prior to the onset of drug abuse approximately ten years before.  The Veteran indicated that he was a stock clerk during the Gulf War and that he participated in search and rescue missions and witnessed an accident on the ship in which six soldiers were killed when they were trapped in a fire.  He said that he had recurrent, intrusive thoughts and nightmares for about two years before his drug abuse began. 

The Veteran was hospitalized at a private facility in February 2004 because of a longstanding history of depression and PTSD.  He was having difficulty sleeping, racing thoughts, depression, agitation, auditory hallucinations, flashbacks, and suicidal thoughts.  His symptoms stabilized during the 12-day hospitalization.  He was diagnosed with bipolar affective disorder mixed type; a history of cocaine and alcohol abuse; and PTSD.

VA treatment records from 2004 indicate that the Veteran participated in group therapy for addiction.  At March 2004 VA treatment the Veteran said that he had PTSD from combat in Desert Storm, where he said he "saw a lot of death and terrible things."  He reported that he had nightmares from which he would awake crying and sweating, had trouble falling and staying asleep, and his appetite fluctuated.  He reported suffering from depression and anxiety and that he had tried to commit suicide.  The psychologist diagnosed the Veteran with cocaine dependence, bipolar disorder I, and "rule out" PTSD.  \

VA Center treatment records from April 2004 indicate that the Veteran was agitated and anxious, with suicidal thoughts and a sleep disturbance.  He said he was aboard the USS Ranger near Beirut in 1983 when a major fire killed 11 people.  He reported that he saw people burnt "like charcoal," and he picked up dead pilots on search-and-rescue missions.  The treating social worker was unable to diagnose military related PTSD due to the coexisting substance abuse, generalized anxiety, and bipolar disorder.  The Veteran underwent inpatient VA mental health addiction treatment from April 2004 to June 2004.  

At a July 2004 examination for a Social Security claim, the Veteran was diagnosed with schizoaffective disorder, bipolar type.  He was noted to be an unreliable personal historian who frequently contradicted himself.  He was unable to describe a typical day without prompting, did not know what month it was, felt that the radio and television were talking to him, trusted no one, and, in the opinion of the examiner, was not grounded in reality.  Cognition was "greatly impaired" and he reported being scared of everything.

In November 2006 the Veteran had a private psychological evaluation.  It was noted that earlier in the year he had taken part in back-to-back 90-day treatment programs for mental illness and substance abuse.  The examiner noted that memory deficits were present and attention and concentration were below average.  His score on the Wechsler Adult Intelligence Scale-III was in the borderline classification of intellectual functioning.  An MMPI-2 personality profile showed significant elevations on the scales measuring schizophrenic processes, depression, psychoneurosis, concern over health, social isolation, need for attention and affection, and paranoid thinking patterns.  The examiner opined that the Veteran met the diagnostic criteria for PTSD related to the events he said he had witnessed on the USS Ranger.  The Veteran reported that he was unable to get the memories of people without limbs or eyes or who were horribly burned out of his mind.  He was diagnosed with PTSD; major depression, recurrent with psychotic features; generalized anxiety disorder; and alcohol dependence.

At January 2007 VA treatment the Veteran said that he had been in a deep depression and had behavioral problems since the prior year.  His mother had died in an accident and he was depressed about news related to the Iraq war.  A movie with combat scenes had triggered flashbacks, he had difficulty sleeping, and did not feel safe at night.  His active medical problems were listed as bipolar disorder, borderline intellectual functioning, and cocaine dependence.  At February 2007 treatment the Veteran was noted to have anxiety disorder, NOS; a history of bipolar disorder; obsessive compulsive disorder; cocaine dependence, in remission; and personality disorder, NOS.  It was noted that he had flashbacks and memories related to being in smoke in the Gulf War, and did not feel safe a lot of the time.  He continued to receive VA mental health treatment in 2007.  November 2007 notes indicate that the Veteran had not been diagnosed with PTSD.

The Veteran reported at May 2008 VA treatment that he was having nightmares and anxiety attacks caused by watching news about the war on CNN.  At August 2008 VA treatment, he said that he had relapsed on cocaine a few weeks before.  He was diagnosed with anxiety disorder, NOS; a history of bipolar disorder; obsessive compulsive disorder; borderline intellectual functioning; cocaine dependence, in early remission; and personality disorder, NOS.  At December 2008 treatment he said that he had been feeling suicidal and had thoughts of "running in front of a bus."  Treatment notes from December 2008 indicate that the Veteran reported that he had relapsed on crack cocaine.  The diagnosis was bipolar disorder, substance use disorder, and cocaine abuse/dependence.

In favor of the claim and concerning secondary service connection is an October 2015 letter from private practitioner H.S., MD who opined that the Veteran's service-connected rhinitis aided in the development of and permanently aggravates his nonservice-connected sleep apnea and also that his sleep apnea aided in the development of and permanently aggravates his depression and anxiety.  The practitioner's rationale was the Veteran's claims file includes a January 2002 VA examination identifying chronic rhinitis changes, intermittent paranasal sinus congestion, symptomatic, with current x-ray evidence of chronic sinusitis and another record indicating that in November 2006 Dr. A.M. opined he suffered from depression generalized anxiety disorder, and also the February 2013 VA examination indicates he suffers from depressed mood, anxiety, and chronic sleep impairment.  

Dr. H.S. opined that in addition to breathing problems the Veteran suffers from as a result of service-connected rhinitis, he also has anxiety which is known to cause shortness of breath and irregular breathing patterns.  In this regard, the practitioner cited several medical studies noting that psychiatric disorders are commonly associated with sleep apnea.  Specifically, noting that a recent study found that "subjects with anxiety compared with controls with no anxiety have a higher prevalence of sleep apnea diagnosis.  The veteran's sleep apnea had higher rates of anxiety."  Another study found that with CPAP treatment, both sleep apnea and psychiatric symptoms decreased providing further evidence of the co-morbidity of these conditions.

First with respect to the merits of the reopened claim for service connection for a psychiatric disability other than PTSD, the February 2013 VA psychiatric examination did not include an opinion as to whether the obsessive compulsive disorder and bipolar disorder diagnosed at this examination, or any other psychiatric disability other than PTSD, was etiologically related to service or the service connected rhinitis.  In the February 2016 remand, the Board the RO to obtain VA medical opinion regarding whether the Veteran's psychiatric disabilities other than PTSD are related to service or related (to include by way of aggravation) to his service-connected rhinitis or nonservice-connected sleep apnea.  The Board's remand specifically instructed that the VA medical opinions should be supported by a clear rationale.

A May 2016 VA medical opinion indicates "Writer cannot make a comment on any links between Veteran's bipolar disorder and Veteran's Sleep Apnea and Rhinitis.  The reason is these are medical conditions and Writer is a psychologist rather than a physician.  Those questions are outside the scope of practice for this Writer."

In June 2016, the RO obtained a VA medical opinion regarding the etiology of the Veteran's psychiatric disabilities other than PTSD.  Contrary to the October 2015 private opinion of Dr. H.S., the June 2016 VA provider opined that the Veteran's psychiatric disabilities other than PTSD are less likely than not causally related to service or causally related, to include by way of aggravation, to the Veteran's service-connected rhinitis or non-service-connected sleep apnea.  The VA opinion provider explained that the DSM-5 (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th Ed. 2013)) and current research do not show a correlation between rhinitis or sleep apnea and mental health conditions.  

The VA opinion provider also noted that the Veteran was experiencing substance abuse disorders and a substance-induced mood disorder could be ruled out.  The Board's December 2016 Remand found that the VA opinion provider did not explain the significance of this last statement, and did not provide a rationale for the opinion that the Veteran's psychiatric disorders are not related to service.  In addition, as to a correlation between rhinitis, sleep apnea and mental health conditions, the June 2016 VA opinion provider did not have the benefit of the November 2005 article, Association of Psychiatric Disorders and Sleep Apnea in a Large Cohort, submitted by the Veteran in August 2016.  The Board's remand directives requested an addendum opinion.

In January 2017 the Veteran underwent VA examination to determine the etiology of any diagnosed psychiatric disorder other than PTSD.  On examination, the examiner diagnosed alcohol use disorder, in sustained remission (per Veteran report), methamphetamine use disorder, in sustained remission (per Veteran report), and cocaine use disorder in sustained remission (per Veteran report).  The examiner opined that the conditions were not caused by or a result of military service.  The examiner noted the reports by previous examiners that concluded in determination that the Veteran was malingering for gain of benefits.  Following examination and claims file review, the examiner opined that "all of the diagnoses provided since 2012 without the aid of structured psychological testing (which included validity
indices) should be considered with caution."  The examiner opined that:

It is notable that [the] Veteran's self-reported psychological symptoms during the current exam do not fit any coherent mental health diagnosis at this time and, due to significant concerns regarding the credibility of his self-report (documented in his records and by virtue of his invalid psychological testing results and inconsistent self-report today), this examiner cannot ethically provide any other diagnoses at this time.  Mental health diagnosis relies heavily on the patient's ability to accurately and reliably report his or her mental, emotional and behavioral experiences.  When the preponderance of the evidence suggests that one's report is not credible, provision of a diagnosis would violate the mental health professional's code of ethics and require that professional resort to mere speculation.

In so finding, the examiner addressed relevant medical history to include the February 2013, May 2016, and June 2016 VA examinations and the medical evidence of record.  The examiner also administered the structured psychological testing results to include the Minnesota Multiphasic Personality Inventory-Second Edition Restructured Format (MMPI-2-RF).  In this regard, the examination report notes that "MMPI-2-RF contains multiple, embedded symptom validity scales which are designed to assess the credibility of the test-takers self-reported symptoms and attitude toward the exam."  The January 2017 examiner determined that the Veteran's protocol was "INVALID and uninterpretable due to excessive variable response inconsistency" and concluded that "these results are often reflective of a noncooperative test-taking approach and indicate that the test-taker did not respond consistently to questions which addressed the same topic."

Pursuant the December 2016 Board Remand directives, the January 2017 VA examiner addressed pertinent medical evidence to include all psychiatric disabilities, other than PTSD, diagnosed since October 2012.  The examination report indicates the examiner's notes that in October 2012 the Veteran was diagnosed with polysubstance dependence, later diagnosed as polysubstance with alcohol, amphetamine, cocaine, and alcohol use disorders as listed in a November 2015 mental health history.  The examiner opined that these various diagnoses all represent different terms for the same set of symptoms.  

Additionally, there are multiple other diagnoses including those diagnoses by the February 2013 VA PTSD examiner, to include cluster A personality traits, features of borderline personality, features of paranoia personality traits; those diagnosed in VA treatment records dated in November 2015 to include obsessive compulsive personality disorder, and diagnosis of bipolar disorder discontinued.  Most recently a September 2016 telemental health note indicates, "obsessive compulsive personality disorder (not in evidence)."  The January 2017 VA examiner explained that in the presence of an anxiety-based disorder, some signs customarily attributed to bipolar disorder are better accounted for in the Veteran's case by anxiety, especially with respect to feelings of restlessness, difficulties concentrating, and mood swings.  

Additionally, the examiner cited to VA treatment records dated in September 2012 indicating diagnoses of obsessive compulsive disorder listed in mental health history and a September 2012 mental health note showing a diagnosis of malingering.  The January 2017 examiner indicated that malingering is diagnosed multiple times beginning prior to 2012 and more recently as in an October 2012 Psychological Assessment which states, "[a]dditionally the veteran is noted to have a history of being diagnosed with malingering, to seek housing and other secondary gain."  Additionally, an August 2005 and September 2012 record notes the results of the assessment indicated "the quality of the Veteran's self-report is highly questionable and given behavioral observations, possible secondary gain, prior HX of a diagnosis of Malingering, a current diagnosis of Malingering is likely." 

Notably, the examiner explained that malingering is diagnosed as a "V code" in DSM-IV and DSM-5, and is not considered a mental health diagnosis and opined that its "notation in the clinical record is very pertinent to the assessment of the validity of all other mental health diagnoses as a notation of malingering suggests significant concerns regarding the credibility of all mental health diagnoses which have been based on self-report alone."  In so finding, the examiner opined that malingering is not caused by or related to military service in that a diagnosis of "malingering indicates that the person has utilized deception in self-reporting or has attempted to feign mental illness, usually in an effort to obtain some form of secondary gain (e.g. financial)."  The February 2017 VA examiner further explained that malingering as opposed to other disorders "associated with the appearance of feigned psychological symptoms, requires that the person is conscious of their decision to provide inaccurate data.  As such, it is not caused by or a result of one's military service but represents a conscious attempt to achieve a desired outcome."

This examiner's review of the Veteran's VA psychological testing record shows that he concluded on only one occasion, on October 15, 2012, was the Veteran administered a psychological measure which assessed validity and as noted above, the examiner concluded his results were "highly suggestive of over reporting and possibly feigning mental illness.  As such, all of the diagnoses provided since 2012 without the aid of structured psychological testing (which included validity indices) should be considered with caution."

Concerning the diagnoses of substance use disorders, personality disorders, and obsessive compulsive disorder, the examiner concluded there is no evidence in the Veteran's service treatment records or VA treatment records, which support a direct link of these disorders to military service.

The January 2017 VA examiner also opined that sleep apnea does not impact the Veteran's mental health issues and current psychiatric disabilities other than PTSD were not caused or aggravated by sleep apnea.  In so finding, the examiner concluded that he agreed with the medical opinion of the May 2016 VA examiner, "there is no connection established in DSM-5 or in the relevant psychological literature which shows a causal or aggravational link between any of [the] Veteran's previously diagnosed mental health conditions and sleep apnea.  As such, it is less likely than not (or stated more bluntly, not likely at all), that any of Veteran's previously diagnosed mental conditions are caused by or permanently aggravated by his non-service connected sleep apnea."

Concerning whether or not the Veteran's current psychiatric disability other than PTSD was caused by or aggravated by service-rhinitis, the examiner concluded that he agreed with the medical opinion of the May 2016 VA examiner, "there is no connection established in DSM-5 or in the relevant psychological literature which shows a causal or aggravational link between any mental health condition and rhinitis.  As such, it is less likely than not (or stated more bluntly, not likely at all), that any of Veteran's previously diagnosed mental conditions are caused by or permanently aggravated by his service-connected rhinitis."

A November 2013 private mental health Disability Benefits Questionnaire (DBQ) and subsequent April 2017 statement from H.H.G, Ph.D. indicates she reviewed the claims file to include Dr. H.S. February 2017 opinion.  Dr. H.H.G. diagnosed anxiety disorder, NOS, bipolar disorder, and polysubstance dependence and opined that the Veteran's symptoms are more likely than not caused by his military service and also that the diagnosed bipolar disorder, anxiety disorder, and polysubstance dependence are more likely than not aggravated by the pain and discomfort resulting from his service-connected "chronic sinusitis" and traumatic events in service.  Dr. H.H.G. opined that anxiety included the symptoms of worry and nervousness attributed to military experiences.  The examination report also notes the Veteran's reports of sobriety for the past four months and current participation in inpatient rehabilitation since at the Bonham VAMC since September 11, 2013 as a result of drug and alcohol abuse.  Although the private practitioner has provided a positive medical opinion linking sleep apnea directly to military service and secondary to service-connected "sinusitis" she merely based this conclusion on the Veteran's "traumatic events in service" with no a rationale which cites the specific evidence or occurrence during military service.  Dr. G. concluded that she concurs with Dr. H.S's opinion but provided no rationale to support this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Board has considered the medical and lay evidence of record and finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder, other than PTSD.  Entitlement to service connection requires competent evidence of a current disability, in-service incurrence or aggravation of a disease or injury, and medical evidence of a relationship or nexus between the current disability and service.  Service treatment records are silent for any complaints, treatment, or diagnosis of a disability manifested by mental health problems.  

As to whether a psychiatric disorder had its onset in service, the service treatment records do not reflect the presence of any mental health problems.  The Veteran's June 1985 separation exam report notes the examiner gave a normal clinical psychiatric evaluation on separation examination.  Additionally, on the Report of Medical History, the Veteran denied having or having had depression or excessive worry.  This is evidence against his claim because it tends to show that he did not have mental health problems or symptoms of such during service.  The Veteran's service treatment records also include April 1981, April 1990, and May 1991 reports of medical history and examinations, which do not indicate any mental health disorders or problems and also reflect normal clinical evaluation.

Based on the above, the Board finds that the most probative evidence of record is against a finding of service connection.  As to whether the Veteran has an acquired psychiatric disability other than PTSD, as discussed above, there are multiple references to diagnoses of psychiatric disorders in the VA treatment records and private opinions.  These diagnoses were noted during therapy substance abuse problems related to multiple diagnoses of depression, anxiety, and obsessive compulsive disorder.  However, the probative evidence of record to include multiple VA examination reports continues to show that the Veteran does not meet the criteria for service connection for an acquired psychiatric disability other than PTSD.

With respect to depression, the probative evidence of record indicates the Veteran's mental health diagnoses are related to the Veteran's substance abuse disorder.  As discussed above, the Veteran's VA treatment records note treatment and hospitalizations for substance abuse, bipolar disorder and compulsive disorder.  While some of the various VA treatment providers assessed him with having psychiatric conditions other than PTSD, as discussed by the January 2017 VA examiner these assessments and diagnoses do not appear to have been based on a complete mental status examination of the Veteran and/or the objective medical findings derived therefrom but more so from his inconsistent statements while under the influence of drugs at times, reported history and inconsistent reports during psychiatric testing; and as discussed above, ultimately yielding the diagnosis of malingering.  The more compelling reasoning on the part of the January 2017 VA examiner when compared to the other evidence makes the examiner's opinion more probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning).  

Notably, the VA treatment records to include therapy sessions do not discuss the Veteran's diagnoses of anxiety, substance abuse disorder, bipolar disorder, obsessive compulsive disorder or any other psychiatric disorder as etiologically related to his military service or secondary to service-connected rhinitis.  Nor does any treating practitioner acknowledge or discuss the Veteran having any psychiatric disorder other than PTSD secondary to his service-connected rhinitis disability or any event in service.  Instead, treatment records and therapy notes indicate that his psychiatric symptoms are related to his substance abuse to include cocaine use disorder, alcohol use disorder, and methamphetamine use disorder.  With the exception of the Veteran's private clinicians Dr. H.S. and H.H.G., the therapy notes, substance abuse program records, and treatment records do not show that any provider offered an etiology opinion for any psychiatric diagnoses that is related to the Veteran's military service or event, or to include as secondary to his service-connected rhinitis disability as a result.

Even if one were to accept that the Veteran has a diagnosed psychiatric disorder other than substance abuse, the competent evidence of records shows the Veteran's any such disorders is unrelated to military service or his service-connected rhinitis disability and instead related to substance abuse and depression and anxiety stemming from this abuse.  As there was no manifestation of symptoms during service there need be no discussion of the presumption of soundness in this case.  See Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012)

As discussed above, the Board acknowledges the Veteran's reports to VA practitioners and the reports of his family and friends about his psychiatric symptoms following service discharge as well as related to his service-connected rhinitis disability.  In this regard, given the following reasons, the record tends to show that the Veteran is not an accurate historian and his statements are not credible.  As discussed below, these reports as to his symptoms are rejected herein as not credible; therefore, these diagnoses and any suggested relationship to service have little to no probative value.

In assessing the Veteran's credibility regarding his psychiatric disorders, the Board looks to the consistency of his statements and clinical histories.  Here, all of the Veteran's psychiatric diagnoses are based upon his recitation of medical history as well as treatment, for example hospital admittance.  In this regard, the Board finds the Veteran's statements not credible.  First, on multiple occasions, medical practitioners have determined the Veteran to have been not credible about his symptoms.  Specifically, a September 2012 VA mental health note shows a diagnosis of malingering.  The January 2017 examiner indicated that malingering is diagnosed multiple times beginning prior to 2012 and more recently as in an October 2012 Psychological Assessment which states, "[a]dditionally the veteran is noted to have a history of being diagnosed with malingering, to seek housing and other secondary gain."  Additionally, as discussed above, an August 2005 and September 2012 record notes the results of the assessment indicated "the quality of the Veteran's self-report is highly questionable and given behavioral observations, possible secondary gain, prior HX of a diagnosis of Malingering, a current diagnosis of Malingering is likely."  Furthermore, the January 2017 VA practitioner concluded that the Veteran's psychiatric test results were "highly suggestive of over reporting and possibly feigning mental illness.  As such, all of the diagnoses provided since 2012 without the aid of structured psychological testing (which included validity indices) should be considered with caution."

There are several medical opinions from private clinicians Dr. H.S. and H.H.G. as to whether these disorders are etiologically related to service however, as noted above the practitioners base their conclusions on medical evidence to include the February 2013 VA PTSD examination, which the Board determined to be inadequate as there was no proper rationale to support the opinion, and also by reference to claims file review to include the Veteran's VA examinations and the VA treatment record.  However, the practitioners did not address the Veteran's service treatment records, to include his June 1985 separation examination, which indicates a normal psychiatric evaluation.  Instead the practitioner's rationale was based on relating the Veteran's disorders to military service without discussing such service records or specific in-service events.

Instead, here, the more persuasive medical evidence reflects the no psychiatric disorders is related to military service.  Specifically, the Board finds the January 2017 VA examiner's opinion more probative than the private opinions of Dr. H.S. and the private opinions Dr. H.H.G.  First, while the practitioner's opinions are detailed concerning the complex nature of the disorders and its related symptoms, this evaluation consisted only of consultations discussing the Veteran's medical history and his reports of symptomatology and the examiner's summary of the claims file.  More importantly, regardless of the detail, it is inconsistent with the rest of the evidence.  

As discussed above, the January 2017 VA examiner's opinion is more consistent with the other evidence of record, for example the practitioner's discussion of the Veteran's medical history during service, which does not discuss or document a medical history of mental health problems.  As well as the post-service VA treatment records which on more than one occasion, and by more than one practitioner diagnosed malingering as a result of the Veteran's behavior, reports, and testing results.

While Dr. H.S. and Dr. H.H.G's reports note that the clinicians interviewed the Veteran and reviewed the Veteran's claims file, the reports did not include examination of the Veteran.  Thus, these opinions are of little probative weight.  The January 2017 VA opinion has significant probative value because it includes an explanation of the bases for the negative opinion, to include based on available medical literature and examination of the Veteran.  Thus, this opinion outweighs Dr. H.S. and Dr. H.H.G. medical opinions, along with the Veteran's more general lay assertions as to the etiology of his current psychiatric disability.

The Board acknowledges the Veteran's statements that he has acquired psychiatric disorders other than PTSD directly related to his military service and or his allergic rhinitis.  First, the Veteran has not demonstrated medical expertise and his opinion that he has a psychiatric disorder or that any symptoms are related to service or his rhinitis is not competent evidence.  It is well known that diagnoses of psychiatric disorders and their etiology are complex questions that require expertise in the area to answer.  This is clear from the existence of the DSM over many years.  To the extent that he attempts to offer his own opinion in this regard, his statements are not competent evidence.  

As to competent reporting of symptoms present during service, the discussion regarding the credibility of the Veteran's reports, already discussed, leads the Board to assign only the most minimal or probative weight to reports of symptoms present during service.  

Concerning secondary service connection, Dr. H.S. and Dr. H.H.G. opined the Veteran has a psychiatric disability that is aggravated due to discomfort and anxiety from his service-connected rhinitis disability.  In light of the foregoing, as discussed above, the Board finds that service connection is not warranted on a secondary basis.  As discussed above, while the practitioner's opinions are detailed concerning the complex nature of the disorders and its related symptoms, this evaluation consisted only of consultations discussing the Veteran's medical history and his reports of symptomatology and the examiner's summary of the claims file.  While Dr. H.S. and Dr. H.H.G's reports note that the clinicians interviewed the Veteran and reviewed the Veteran's claims file, the reports did not include examination of the Veteran.  Thus, these opinions are of little probative weight.  The January 2017 VA opinion has significant probative value because it includes an explanation of the bases for the negative opinion, to include based on available medical literature and examination of the Veteran.  Thus, this opinion outweighs Dr. H.S. and Dr. H.H.G. medical opinions.

In so much as the Veteran has been diagnosed as having a substance abuse disorder (methamphetamine use disorder, cocaine use disorder, alcohol abuse), VA's General Counsel has determined that direct service connection for disability that is a result of a claimant's abuse of drugs is precluded for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (Jun. 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  Therefore, the Board has not considered this diagnosis in its analysis of the Veteran's claim.

In analyzing whether the Veteran's bipolar disorder or other mental disorders are service connected, the Board observes that a disorder which cannot otherwise be service connected because it, by definition, pre-existed service, such as personality disorder, may be subject to a superimposed disease or injury.  If such disease or injury does arise during service, service connection may be warranted.  See VAOPGCREC 82-90 (July 18, 1990); see also 38 C.F.R. § 4.127.  However, in this case the preponderance of evidence is against a finding that there is any mental disorder superimposed on a personality disorder in service.  

For the reasons discussed above, the Board concludes that the preponderance of evidence is against granting service connection for any psychiatric disorder.  The appeal as to this issue must therefore be denied.  


B.  Sleep Apnea 

In a November 2004 decision, the RO denied entitlement to service connection for sleep apnea.  The claim was reopened in the Board's February 2016 decision.  Summarizing the pertinent evidence of record at the time of the last final rating decision addressing the claim for service connection for sleep apnea-namely, the November 2004 rating decision-such evidence included the service treatment records, which reflected multiple instances of treatment for upper respiratory complaints [service connection was ultimately granted for chronic sinusitis, now characterized as rhinitis].  Service treatment records dated in December 1983 and January 1984 denote complaints by the Veteran of an inability to sleep, related to stress, but the service treatment records contained no evidence of sleep apnea.  Also of record at the time of the November 2004 rating decision were reports from VA hospitalization for unrelated problems in August and September 2002 that reflected a referral for a sleep study for evaluation of sleep apnea.  Reports from a November 2002 VA examination diagnosed the Veteran with an unspecified sleep disturbance, "strongly suspected" by the examiner to be obstructive sleep apnea.  The examiner stated that it was unlikely that the Veteran's sleep disorder was etiologically related to his service connected upper respiratory disability.  In light of this evidence, the November 2004 rating decision denied service connection for sleep apnea based on determination that the evidence did not show that this condition was related to service.  

Evidence added to the record since the November 2004 rating decision includes reports from an April 2015 VA examination that reflected an opinion that sleep apnea was not etiologically related to service, but did not include an opinion addressing whether this condition was related to the service connected rhinitis.  Also received was a statement from a private physician dated in October 2015 that indicated that the service-connected rhinitis "aided in the development of and permanently aggravates his OSA [obstructive sleep apnea]."  

With regard to the Veteran's claim for service connection for sleep apnea, the Veteran underwent VA examination in April 2015, and further VA opinion was obtained in April 2016 and May 2016, in accordance with the Board's February 2016 remand directives.  The April 2015 VA examiner diagnosed the Veteran with obstructive sleep apnea with a 1994 diagnosis date per the Veteran's report.  The VA examiner opined that the Veteran's sleep apnea is less likely than not incurred in or caused by service.  The VA examiner explained that the Veteran's sleep apnea is not linked to any exposure, event, or sleep disturbances documented during service.  As the VA examiner did not express an opinion as to whether the Veteran's sleep apnea is etiologically related to his service-connected rhinitis, to include by way of aggravation, the matter was remanded for further medical opinion.  

Given an October 2015 private opinion indicating that the service-connected rhinitis aggravated sleep apnea, and because the April 2015 VA examiner did not express an opinion as to whether the Veteran's sleep apnea is etiologically related to his service connected rhinitis, to include by way of aggravation, and the Board determined that an addendum opinion from the clinician who conducted this examination, or a suitable substitute, that includes an opinion as to whether the Veteran has sleep apnea that is etiologically related to the service connected rhinitis, to include by way of aggravation, was required to fulfill the duty to assist the Veteran in substantiating his claim.   

In accordance with the February 2016 remand directives, the RO obtained further VA medical opinion in April 2016.  The April 2016 VA opinion provider opined that the Veteran's service-connected rhinitis less likely than not caused the Veteran's sleep apnea but at least as likely as not aggravated his sleep apnea.  The VA opinion provider explained that 2012 VA treatment records showed significant nasal congestion despite two rhinoplasties, and that the 2015 CPAP records showed that the Veteran was provided a nasal CPAP apparatus which would require breathing through his nose.  The VA opinion provider explained that the ongoing nasal congestion issues from his rhinitis would likely cause difficulty breathing with the CPAP at night which would aggravate his sleep apnea.

In May 2016, after review of additional VA treatment records, the April 2016 VA opinion provider revised his opinion.  The VA opinion provider opined that the Veteran's sleep apnea is less likely than not aggravated by his service-connected rhinitis.  The VA opinion provider explained that the Veteran has used a nasal CPAP since 2012 and that he reported that it was working well in December 2015.  The VA opinion provider further explained that one must be able to breathe fully through both nostrils while asleep in order to effectively use a nasal CPAP.  As the Veteran was successfully using a nasal CPAP, rather than a full facial CPAP apparatus, the VA opinion provider opined that his service-connected rhinitis is less likely than not aggravating his sleep apnea.  However, after the VA medical opinion was issued, the Veteran submitted additional evidence regarding secondary service connection, including a 2008 article, "Sleep and Allergic Rhinitis," suggesting a link between rhinitis and sleep apnea.  In December 2016 the Board remanded this issue for an addendum opinion to address this evidence.

In addition, evidence submitted by the Veteran in August 2016 in support of direct service connection for sleep apnea includes a statement from the Veteran's ex-wife indicating that his sleeping habits changed during service.  She explained that when he would come home on leave during service, he would snore very loudly at night and gasp for air, in addition to problems from what appeared to be clogged sinuses.  One of the Veteran's sisters reported that, when the Veteran was home on leave from service, he would have periods where he would stop breathing during naps and that he snored very loudly at night.  Another sister reported that the Veteran told her during service that his bunkmates complained about his loud snoring.  She also reported that the Veteran snored very loudly and stopped breathing during his sleep when he was on leave during service.  All of these individuals reported that the Veteran did not have sleeping problems before service.  Because the April 2015 VA examiner did not have the benefit of this lay evidence, the December 2016 Board remand directed the AOJ to obtain further medical opinion that specifically considers the lay evidence regarding the Veteran's snoring and other symptoms during and after service.

In a January 2017 addendum opinion, the VA practitioner opined that it is less likely as not that the Veteran's sleep apnea had its onset in service or is otherwise related to service and it is also less likely as not that the Veteran's sleep apnea was caused or aggravated by service-connected rhinitis.  The examiner based this opinion on the Veteran's service treatment records that are devoid of any documentation in any capacity related to night time snoring or apneic spells.

Concerning the cause of sleep apnea, the VA practitioner explained that causation of sleep apnea by allergic rhinitis is not established or supported by medical literature.  In this regard, the examiner explained that the article submitted by the Veteran was considered in the opinion finding that the article does note "increased prevalence of allergic rhinitis in patients with OSA."  The VA practitioner opined this finding "is merely an observed association and therefore does not prove causality at all."  The practitioner further explained that "this is a review article, which does not specifically address causality in a double blind controlled environment".  Additionally, the practitioner concluded that allergic rhinitis causes difficulty in sleeping due to nasal congestion and not because of apneic spells.  

Finally, concerning aggravation of sleep apnea by service-connected rhinitis, the VA practitioner stated that he is reinforcing and continues his May 2016 addendum opinion that the Veteran's sleep apnea is less likely than not aggravated by his service-connected rhinitis in that one must be able to breathe fully through both nostrils while asleep in order to effectively use a nasal CPAP.  As the Veteran reported that he was successfully using a nasal CPAP, rather than a full facial CPAP apparatus, the VA opinion provider opined that his service-connected rhinitis is less likely than not aggravating his sleep apnea.  

In favor of the claim, is an October 2015 statement and subsequent February 2017 statement from private practitioner Dr. H.S. who noted review of the claims file and interview of the Veteran and concluded that the Veteran's service-connected rhinitis aided in the development of and permanently aggravates the Veteran's nonservice-connected sleep apnea.  The practitioner's rationale was the Veteran's claims file includes a January 2002 VA examination identifying chronic rhinitis changes, intermittent paranasal sinus congestion, symptomatic, with current x-ray evidence of chronic sinusitis and another record indicating that in November 2006, private practitioner Dr. A. M. opined he suffered from depression generalized anxiety disorder with a GAF of 45, and the February 2013 VA examination indicates he suffers from depressed mood, anxiety, and chronic sleep impairment.  

Dr. H.S. opined that in addition to breathing problems the Veteran suffers from as a result of rhinitis, he also has anxiety which is known to cause shortness of breath and irregular breathing patterns.  In this regard, the practitioner cited several medical studies noting that psychiatric disorders are commonly associated with sleep apnea.  Specifically, noting that a recent study found that "subjects with anxiety compared with controls with no anxiety have a higher prevalence of sleep apnea diagnosis.  Another study found that with CPAP treatment, both sleep apnea and psychiatric symptoms decreased providing further evidence of the co-morbidity of these conditions.

In so finding, Dr. H.S. addressed the statements of the Veteran's sisters, ex-wife, and fellow service members who described observing the Veteran's symptoms to include complaints of feeling tired, difficulty sleeping to include gasping for air, kicking and struggling as if he could not breathe, and snoring loudly.  The Veteran's sisters and ex-wife explained that prior to service enlistment the Veteran did not lack energy instead was energetic and did not snore.  However, following service discharge, the Veteran's ex-wife described changes in his sleep habits to include tiredness during the day and difficulty sleeping.  Fellow service members explained having to wake the Veteran several times at night because he struggled in his sleep as if he could not breathe.

Dr. H.S. letters also note the Veteran's reports that he will attempt to use his CPAP machine every night as it makes it easier to breath at night but finds himself awake in the middle of the night with his sinuses stopped up and is unable to continue use of the machine.  This occurs at least 3 times a night a week.  He stated that he will nap at times up to twice a day and if he dozed off he was unable to use the CPAP machine.  At other times he is able to wear his CPAP machine while napping but continues to wake up due to stopped up sinuses.

Dr. H.S. also summarized his review of the claims file to include the multiple VA examinations to determine the etiology of the Veteran's sleep apnea.  Dr. H.S. cited to medical literature and explained that the reports support a direct correlation between individuals with nasal obstruction and the development of sleep apnea and also identified an increased prevalence of sleep apnea in patients with rhinitis.  Specifically, the practitioner cited the Mayo Clinic notes that "if you have difficulty breathing through your nose - whether it's from an anatomical problem or allergies - you're more likely to develop obstructive sleep apnea".  Additionally, citing to articles that indicate "few researchers evaluated polysomnography indices, such as the arousal index and percentage of REM sleep, which could be altered, as nasal obstruction sometimes does not cause complete upper air-way obstruction, but increases the negative intrathoracic pressure, leading to sleep fragmentation".  Dr. H.S. also cited to medical literature that states "quality of sleep is crucial for physical and mental health."  Specifically, studies support that "the effect of rhinitis on a patient goes beyond specific anterior nasal symptoms.  Nasal obstruction can cause sleep disturbances that reduce a patient's daytime concentration and lead to daytime sleepiness."

Dr. H.S. concluded that after interview with the Veteran and review of all records, service-connected rhinitis aided in the development of and permanently aggravates his sleep apnea.  Additionally, following review of the Veteran's statements from family and friends, he concluded it is as likely as not sleep apnea began in service and has continued uninterrupted to the present.

These opinions as noted by Dr. H.S.'s indication were based on interview of the Veteran and review of the claims file without examination of the Veteran.  The Board finds the opinion of the April 2015 VA examiner, who examined the Veteran and reviewed the claims file, and the May 2016 and January 2017 VA medical opinions to be more probative than the opinions of Dr. H.S.  

More importantly, the service treatment records, which were not discussed by Dr. H.S. in any of his opinions, do not support Dr. H.S.'s opinion nor the statements of the Veteran, his family or friends, or service members that sleep apnea began in service and has continued uninterrupted to the present.  For instance, the Veteran's statements on the June 1985 separation report of medical history denying any sleep disturbance or problems is inconsistent with the aforementioned evidence that the Veteran experienced difficulty sleeping, breathing while asleep and troublesome snoring.  The Veteran's service treatment records also include April 1990, and May 1991 reports of medical history and examinations, which do not indicate any arrested breathing, troublesome snoring, or sleep disturbance and also reflect normal clinical evaluation.

Although the private physician has provided a positive medical opinion linking sleep apnea directly to military service and secondary to service connected rhinitis, she has not provided a rationale which cites to or describes the specific event or a causal relationship between the present disability and the disease or injury incurred or aggravated during service that links current diagnoses with service.  The practitioner also did not provide a rationale for the conclusion of aggravation.

In view of the evidence of record, the Board finds that the preponderance of the evidence is against granting service connection for sleep apnea on a direct and secondary basis.  In this regard, there is evidence in favor of the claim and also evidence against the claim.  Here, the more probative medical evidence reflects that the Veteran's current sleep apnea is not related to military service or secondary to service-connected rhinitis.  As to whether sleep apnea had its onset in service, the service treatment records do not reflect the presence of any sleep disorders or problems.  As discussed above the Veteran's June 1985 separation, April 1981, April 1990, and May 1991 reports of medical history and examinations notes the examiner gave a normal clinical evaluation on each examination.  Additionally, on the reports of medical history, the Veteran denied having or having had frequent trouble sleeping.  This is evidence against his claim because it tends to show that he did not have a sleep disorder, problems, or symptoms of such during service.  

Rather, according to the medical evidence of record, the Veteran was initially diagnosed with sleep apnea in September 2004.  During the period on appeal, VA treatment records show the Veteran continued to seek treatment for sleep apnea to include the use of a CPAP machine.  Treatment records also show the Veteran sought treatment for rhinitis but the medical records do not relate the two conditions in any way.

As discussed above, there are several medical opinions as to whether the Veteran's sleep apnea is related to military service.  Here, the more persuasive medical evidence reflects the Veteran's sleep apnea is not related to military service nor was it caused or aggravated by service-connected rhinitis.  Specifically, the Board finds the April 2015 VA examiner's opinion and the May 2016 and January 2017 medical opinions more probative than the private opinions of Dr. H.S. and Dr. H.H.G.  First, while Dr. H.G.'s February 2017 opinion is very detailed concerning the complex nature of sleep apnea and its related symptoms, and discusses specific medical records from claims file review, this evaluation consisted only of a consultation discussing the Veteran's medical history and his reports of symptomatology and no examination.  Most importantly, it is inconsistent with the rest of the evidence.  That evidence shows no evidence of sleep apnea until 2004.

The Board acknowledges the Veteran's testimony and statements that the onset of symptoms was in service.  To include the statements from his sisters, ex-wife, and fellow service members who explained having observed the Veteran's difficulty sleeping, to include snoring loudly and also having witnessed his stop breathing in his sleep when he would come home on leave during military service.  A review of the record evidence shows there is no indication that the Veteran or his family and friends have medical expertise.  Whether current sleep apnea is related to military service many years ago, or for that matter, to rhinitis, is not a simple question subject to non-expert opinion evidence.  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

In this regard, if the Veteran had been experiencing symptoms of a sleeping disorder during service, it would be reasonable to conclude that he would have reported such symptoms at his June 1985 separation examination, and the subsequent April 1990, and May 1991 reports of medical history and examinations.  Instead, the Veteran consistently denied having any problems to include the May 1991 report of medical history noting the Veteran wrote that he was in "very good health"  Thus, the fact that the Veteran did not report having sleep problems or apnea during service, but until many years thereafter, weighs against any assertion that these symptoms began during service and continued after service.  The Board finds the evidence more contemporaneous to service to be more probative than the statements provided years later by the Veteran and other laypersons in the context of a claim seeking monetary benefits.  

For all of the above reasons, the preponderance of the evidence is against a finding that all elements have been met to establish service connection for sleep apnea.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claims must be denied.  

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for an acquired psychiatric disability other than PTSD is denied.

Service connection for sleep apnea is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


